DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-8, 14-16, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 7, 10, 11, 12, 13, 15-16, 18, 19, 20, 26, 35-36 of U.S. Patent No. 10168740(Application No. 14868220). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a flexible display have higher hardness coating tile on top of flexible base layer.
Claims 1, 3, 4, 5, 7, 17 and19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 9, 10, 11, 17-18, 19-20 of U.S. Patent No. 10444798 (Application No. 14868220). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a flexible display have higher hardness coating tile on top of flexible base layer.
s 1, 3, 4, 5, 7, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2, 3, 4, 5, 6, 11, 12-13, 16-17, 18, 19-20, 21 of U.S. Patent No. 10331172(Application No. 14983421). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a flexible display have higher hardness coating tile on top of flexible base layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20130300678), and further in view of Choiniere et al. (US20150064422) and Lee et al. (US20070052670) 
As to claim 1, 19,     Kang et al. discloses a flexible display device (see e.g. flexible touch screen panel and flexible display device in claim 17, Fig 6 is the cross-
a display panel for displaying an image(see e.g. active region that displays an image in par. 44, active area in Fig 6);
a touch screen panel on the display panel(see e.g. flexible display device including the flexible touch screen panel in Fig 6, Par. 74, sensing patterns 220 in Fig 6); 
and a window substrate covering the touch screen panel (see e.g. window substrate 40 in Par. 78, window 40 in Fig 6), the window substrate being divided into a display area configured to display an image and a non-display area enclosing the display area(see e.g. active area/region in Fig 6 corresponds to the claimed display area, and non- active area/region in Fig 6 corresponds to the claimed non-display area because the black matrix 210 form an edge part of the display region while preventing patterns of sensing lines, and the like, formed in the inactive region from being visible in par. 80)
wherein the window substrate comprises:
a flexible base layer comprising a first surface facing an outside and a second surface facing the display panel in an opposite direction to the first surface (see e.g. Window substrate 40 may be made of PMMA or polyester or PET or the like in par. 81. Furthermore flexible substrate 10 can also be made of PMMA or PET in Par. 74, Par. 76, Fig 6); 
Kang et al. does not discloses the window substrate have a coating layer having hardness higher than that of the base layer and comprising a plurality of coating tiles 
Choiniere et al. discloses it is desired to have a protective film configured to protect the window substrate assembly, wherein the protective film comprise a discontinuous outer layer including a multitude of panels and gaps positioned therebetween in abstract. 
Choiniere discloses the window substrate assembly comprise flexible base layer (see e.g. flexible layer 118B in Par. 37, 118 in 4-11), and a coating layer having hardness higher than that of the base layer and comprising a plurality of coating tiles arranged on the first surface of the base layer thereof(see e.g. outer layer 114B in Fig 4 which corresponds to the claimed hard coating having relatively high hardness that is configured to resist scratch, crack or other damage in Par. 30), each coating tile being spaced from adjacent ones of the coating tiles, and wherein the plurality of coating tiles are each isolated from each other and are not electrically connected to a conductive element (see e.g. the outer layer 110B included in the protective assembly 104B of FIG. 4 may comprise a plurality of panels 114B separated by gaps 116B). 
Choiniere et al. discloses the outer layer is discontinuous and the outer layer may include multiple relatively small panels that are separated by gaps.  When panels of the discontinuous outer layer are impacted by a foreign object, the force may be transferred 
Both Kang and Choiniere are analogous in the field of using flexible substrate based window substrate to protect a display device, it would have been obvious for person with ordinary skills in the art to modify the window of Kang by adding the multiple spaced apart hard coating outer layer tiles on the flexible base layer on the display portion of the window substrate taught by Choiniere because hard coating having relatively high hardness that is configured to resist scratch, crack or other damage as suggested by Choiniere et al. in Par. 30, and gaps between the panels of the discontinuous outer layer may prevent the formation of cracks that may otherwise occur and damage from the impact may not propagate through the protective layer as taught by Par. 6, abstract in Choiniere et al, and adding the protective discontinuous outer layer on the display portion of the device can enable a user be able to view the remaining portion of the display not directly overlapping with the impact area, and thus the display may remain largely viewable and useable as suggested in par. 42 in Choiniere et al. 
Kang in view of Choiniere does not explicitly discloses the display panel comprising a plurality of pixels. However as the claimed display panel is a flexible display panel, and thus it is not a cathode ray tube design, it inherently utilizes a plurality of pixels as display technologies only use scan lines in a CRT or pixels to present data in a flat panel display. 

Lee et al. discloses hard coating layer for a flexible display can also be made of epoxy resin, acryl resin, urethane resin, wherein the hard coating made of the above materials are able to serve to increase the mechanical strength and prevent scratches of the flexible display(see e.g. Par. 34, Par. 35). 
Both Kang in view of Choiniere, and Lee are analogous in the field of hard coating layer that is desirable for a flexible display, it would have been obvious for a person with ordinary skills in the art to modify/replace the materials for the hard coating layer in Kang in view of Choiniere with the epoxy resin, acryl resin, urethane resin taught by Lee because the hard coating layer made of epoxy resin, acryl resin, urethane resin can effectively increase the mechanical strength and prevent scratches of the flexible display as suggested by Lee et al. 
As to claim 3, Kang et al. in view of Choiniere et al. discloses the flexible display device of claim 1,wherein the plurality of coating tiles are arranged in a matrix form(see e.g. Fig 5-6 of Choiniere et al.).
As to claim 4.  Kang et al. discloses the flexible display device of claim 1, 
wherein the coating layer is at an area which corresponds to the display area (see e.g. active area/region in Fig 6 corresponds to the claimed display area, and non- active area/region in Fig 6 corresponds to the claimed non-display area because the 
Choiniere et al. also discloses the flexible display device of claim 1, wherein the window substrate is divided into a display area configured to display an image and a non-display area which encloses the display area (see e.g. see discussion of claim 1 As illustrated, the portable electronic device 100 may include a display 102 configured to display one or more graphical images and a protective assembly 104 positioned thereon and configured to cover and protect the display in Par. 25, Fig 1. the protective film 108 comprise outer layer hard coating tile may be employed in conjunction with the display 102 in Par. 28. Protective film with a discontinuous outer layer employed in devices including the display 102 in Par. 42)
Both Kang and Choiniere are analogous in the field of using flexible substrate based window substrate to protect a display device, it would have been obvious for person with ordinary skills in the art to modify the window of Kang by adding the multiple spaced apart hard coating outer layer tiles on the flexible base layer on the display portion of the window substrate taught by Choiniere because adding the protective discontinuous outer layer on the display portion of the device can enable a user be able to view the remaining portion of the display not directly overlapping with the impact area, and thus the display may remain largely viewable and useable as suggested in par. 42 in Choiniere et al. 
As to claim 5.   Kang et al. in view of Choiniere et al. discloses the flexible display device of claim 1, wherein a thickness of the coating tiles is between 10µm and 
As to claim 7.  Kang et al. in view of Choiniere et al. discloses flexible display device of claim1, wherein a gap between the coating tiles adjacent to each other is between 20µm and 200 µm (see e.g. Choiniere et al. discloses in one embodiment the panels 114B may define a height (along the X-axis in FIGS. 5 and 6) and a width (along the Y-axis in FIGS. 5 and 6) from about 20 micrometers to about 500 micrometers.  Accordingly, the panels 114B may define width and/or height dimensions that are larger than the gaps 116B (e.g., from about 4 to about 10,000 times larger than a width of the gaps between adjacent panels).  In this regard, use of relatively small gaps may resist or prevent objects from extending between the panels and causing damage to underlying components and layers. Accordingly if the width or height is 500 micrometer, the gap may be from 0.05 to 125 micrometers as disclosed in Par. 34. The range of 0.05 to 125 micrometers in Choiniere et al. overlaps with range of 20µm and 200 µm in instant application. Claim limitation is met. 
 As to claim 8-13, Choiniere et al. discloses the panels of the discontinuous outer layer may define various other regular or irregular patterns, shapes, and sizes in other embodiments.  Further, in some embodiments the panels of a discontinuous outer layer may define a plurality of differing sizes and/or shapes.  Use of differing sizes and/or shapes may reduce the length of straight line gaps in the outer panel, thereby reducing the potential for the panels and/or gaps to be visible to the naked eye.  Further, reduction in the length of straight gaps may reduce the tendency or ability of an object to enter into the gaps (see e.g. Fig 5-6, 8, Par. 35).

As to claim 14.    Kang et al. in view of Choiniere et al. discloses the flexible display device of claim 1, wherein the coating tiles have a hexagonal plane shape (see e.g. Fig 6 in Choiniere et al.).
As to claim 15.    Kang et al. in view of Choiniere et al. discloses the flexible display device of claim 14, wherein the coating tiles are arranged so that respective corners of three of the hexagonal coating tiles are adjacent to a point (see e.g. Fig 6 in Choiniere et al.).
As to claim 16.    Kang et al. in view of Choiniere et al. discloses the flexible display device of claim 15, wherein an allowable maximum gap between the coatings tiles is a gap which is between adjacent sides of the coating tiles (see e.g. gaps 116b in Fig 4 in Choiniere et al).
As to claim 17.    Kang et al. discloses the flexible display device of claim 1, wherein the base layer comprises a material selected from the group consisting of elastomer, polyethylene terephthalate (PET), polyethylene naphthalate (PEN), .

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 

Double Patenting
If necessary, Applicant will submit a Terminal Disclaimer upon indication that the pending claims recite allowable subject matter.

Rejection of Claims 1. 3-5, and 7-19 Under 35 U.S.C. 103
Applicant argues in rejecting claim 18, aspects of which have been incorporated into claims 1 and 19, the Office action alleges that “it would have been obvious for a person with ordinary skills in the art to replace/modify the alumina materials, a nitride materials or a ceramic based hard coating layer in Kang et al. in view of Choiniere et al. and Obata et al. with the SiO[2] and SiN[x] taught by Hong et al.” Office action, pages 14 and 15. In incorporating the features of claims 18 into claims 1 and 19, the materials of Si, SiOx, and SiNx were omitted such that claims 1 and 19 should not be allowable over the prior art of record.
Examiner respectfully disagrees:

Lee et al. discloses hard coating layer for a flexible display can also be made of epoxy resin, acryl resin, urethane resin, wherein the hard coating made of the above materials are able to serve to increase the mechanical strength and prevent scratches of the flexible display(see e.g. Par. 34, Par. 35). 
Both Kang in view of Choiniere, and Lee are analogous in the field of hard coating layer that is desirable for a flexible display, it would have been obvious for a person with ordinary skills in the art to modify/replace the materials for the hard coating layer in Kang in view of Choiniere with the epoxy resin, acryl resin, urethane resin taught by Lee because the hard coating layer made of epoxy resin, acryl resin, urethane resin can effectively increase the mechanical strength and prevent scratches of the flexible display as suggested by Lee et al. 
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Umemoto et al. (US20010022632). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TONG GUO/Examiner, Art Unit 1783              

/SAMIR SHAH/Primary Examiner, Art Unit 1787